             Case 3:21-cv-01342-SCC Document 2 Filed 07/26/21 Page 1 of 2

                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


 FAUSTINO XAVIER BETANCOURT-COLON

    Plaintiff

       Vs.                                                  CIVIL NO. 2021-01342

 PLAZA CAPARRA LLC, D/B/A
 PLAZA CAPARRA;
 SUPERMERCADOS MAXIMO, INC.
 FULANOS DE TAL 1-100

    Defendants


             MOTION FOR LEAVE TO FILE SPANISH LANGUAGE DOCUMENTS


TO THE HONORABLE COURT:

        The appearing Defendant Supermercados Maximo, Inc. (hereinafter “SuperMax”) through the

undersigned attorney respectfully pleads and prays as follows:

         1. On this same date, SuperMax filed a Notice of Removal.

         2. In support thereof, SuperMax attached thereto certain documents in the Spanish language,

 marked as Exhibits 1 and 2.

         3. SuperMax respectfully requests that this Honorable Court accepts the Spanish language

 documents, marked as Exhibits 1 and 2 of its Notice of Removal, pending submission of their

 certified translations.

         WHEREFORE, SuperMax respectfully requests this Honorable Court to accept the Spanish

 language documents, marked as Exhibits 1 and 2 of its Notice to Removal, pending submission of

 their certified translations.

         RESPECTFULLY SUBMITTED.

                                 In San Juan, Puerto Rico this 26 day of July 2021.

                                                    1
           Case 3:21-cv-01342-SCC Document 2 Filed 07/26/21 Page 2 of 2




        IT IS HEREBY CERTIFIED that, on this same date, the foregoing document has been

electronically filed with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to all attorneys of record.


                                             s/Raquel M. Dulzaides
                                             USDC-PR No. 201406

                                             Jiménez, Graffam & Lausell
                                             Attorneys for Defendant
                                             Supermercados Maximo, Inc.
                                             PO Box 366104
                                             San Juan, PR 00936-6104
                                             Tel. 787-767-1030 / Fax 787-751-4068




                                                 2
